DETAILED ACTION
This Office Action is in response to Applicant’s Amendment and Remarks filed on 07/11/2022. 
Claims 1-9 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/08/2022 is being considered by the
examiner.

Response to Arguments
Applicant’s arguments with respect to rejection of independent claim 1 under 35 USC § 102 have been fully considered but are not persuasive.

In the Remarks, Applicant argues that Grimm fails to disclose the following limitations (Remarks, pg 8-9):
when the vehicle stops at a side of the parking lot, acquire features at the side of the parking from the camera images and register the acquired features as first features;
when the electronic control unit completes parking the vehicle in the parking lot by the parking assist control, acquire the features at a parking complete position in the parking lot from the camera images and register the acquired features as second features; and
when the vehicle is near the side of the parking lot, determine whether the parking lot is a registered parking lot by comparing the features in the currently acquired camera images and the registered first features
determine a positional relationship between the vehicle and the parking lot by comparing the features in the currently acquired camera images and the registered second features
Examiner disagrees. 
Regarding (a), the basis of the argument comes from the Applicant’s allegation that Grimm fails to specifically teach the condition of “when the vehicle stops at a side of the parking lot,” but, instead, “continuously monitors the surroundings of the vehicle”. However, Grimm teaches when the vehicle stops at a side of the parking lot (FIG. 2 element 23, reference starting position; par [0049]: “The driver assistance device 2 first records the reference starting position 23 in the surrounding area 22”; par [0018]: “The driver assistance device determines the current position of the motor vehicle in the surrounding area of the garage using the sensor data and can also determine the relative position of the motor vehicle relative to the reference starting position, from which the motor vehicle was parked in the learning mode, and to the reference target position”, wherein “reference starting position 23” indicates the vehicle was stopped at a side of the parking lot during the “learning mode”), acquire features at the side of the parking from the camera images and register the acquired features as first features (par [0049]: “The driver assistance device 2 first records the reference starting position 23 in the surrounding area 22. The sensor device 7 also records reference objects that are located in the surrounding area 22, namely a first reference object 24 and also a second reference object 25. In the example embodiment the first reference object 24 is, for example, a building, whereas the second reference object 25 is a tree. The sensor device 7 also records the reference data during the parking process in the learning mode. The reference data are also continuously detected by the sensor device 7 and placed in the memory 4, so that there is a complete picture of the surrounding area 22”, wherein “first reference object 24 and also a second reference object 25” corresponds to examples of acquired features as first features). 
Regarding (b), Grimm teaches when the electronic control unit completes parking the vehicle in the parking lot(FIG. 2; par [0050]: “In an alternative embodiment the driver assistance device 2 can, without recording the course or the shape of the reference route 26, only record the reference starting position 23 relative to the reference objects 20, 21, 24, 25 and the reference target position 27 relative to the reference objects 20, 21, 24, 25 or relative to the reference starting position 23”, wherein “reference target position 27” corresponds to parking complete position and “reference objects 20, 21, 24, 25” corresponds to acquired features or second features), but fails to specifically teach when the electronic control unit completes parking the vehicle in the parking lot by the parking assist control. The new ground of rejection, regarding the aforementioned claim limitation, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As per point (c), Examiner directs Applicant’s attention to the 35 U.S.C. 112 second paragraph rejection below. Claim 1 includes the new limitation “when the vehicle is near the side of the parking lot”, have been rejected as being indefinite for failing to particularly point out and distinctly claim the subject. Regardless, the previously cited reference Grimm still teaches the new limitation (FIG. 3; par [0055]: “The driver stops with the motor vehicle 1 in a starting position 28, in order to allow the motor vehicle 1 to be parked in the garage 18, namely using the driver assistance device 2. The sensor device 7 now detects sensor data relating to the surroundings of the motor vehicle 1. These sensor data are now subjected by the controller 3 to feature recognition or pattern recognition with regard to each stored reference feature, and the controller 3 checks whether the current surroundings of the motor vehicle 1 can be identified as the surrounding area 22 of the parking space 19 or not. Because in the example embodiment according to FIG. 3 the motor vehicle 1 is immediately in the vicinity of the reference objects 24, 25, the controller 3 determines, using the stored reference features of the surrounding area 22, that the surroundings of the motor vehicle 1 are the surrounding area 22 of the parking space 19”, wherein “immediately in the vicinity of the reference objects 24, 25, the controller 3 determines, using the stored reference features of the surrounding area 22, that the surroundings of the motor vehicle 1 are the surrounding area 22 of the parking space 19” corresponds to determine whether the parking lot is a registered parking lot by comparing the features in the currently acquired camera images and the registered first features, and such would inherently occur when the vehicle is near the side of the parking lot).
Regarding (d), Grimm teaches determining a positional relationship between the vehicle and the parking lot by comparing the features in the currently acquired camera images and the registered second features (par [0058]: “By contrast, if there is no information about the course of the reference route 26 stored in the controller 3, the controller 3 calculates a parking route 32 completely independently of the reference route 26. The parking route 32 is thus calculated entirely from the start. The calculation of the parking route 32 is based on the following information: the reference starting position 23 relative to the reference objects 20, 21, 24, 25, the reference target position 27 relative to the reference starting position 23, the current starting position 28 of the motor vehicle 1 relative to the reference starting position 23 or the reference target position 27 and the current recorded sensor data. Thus in this embodiment the controller 3 can orientate itself to the reference starting position 23 and the reference target position 27. The controller 3 calculates a parking route 32 that leads the motor vehicle 1 into the garage 18 without collisions”; par [0060]: “When approaching the garage 18, lateral distances of the motor vehicle 1 from the side walls 20, 21 are also taken into account by the controller 3”, wherein “the parking route 32” corresponds to positional relationship between the vehicle and the parking lot, as it is the position in which the vehicle will travel, and the information it uses for the calculation of parking route, “the reference starting position 23 relative to the reference objects 20, 21, 24, 25, the reference target position 27 relative to the reference starting position 23, the current starting position 28 of the motor vehicle 1 relative to the reference starting position 23 or the reference target position 27 and the current recorded sensor data” corresponds to currently acquired camera images and the registered second features).
For the reasons above, Applicant’s arguments are not persuasive, and therefore the rejections of claims 1-9 are maintained.

Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “near” in claim 1 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the Examiner will interpret “when the vehicle is near the side of the parking lot” as “when the vehicle is at the side of the parking lot.”

Claims 2-9, which are dependent on claim 1, do not cure the deficiencies thereof, thus is rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm (US 20130085637 A1), in view of Heimberger (US 20160288833 A1).

Grimm was cited in the IDS received on 08/08/2022 and the previous Office Action.

Regarding claim 1, Grimm teaches a vehicle parking assist apparatus comprising:
at least one camera mounted on a vehicle (par [0042]: “a plurality of cameras 10, 11, 12, 13. In the example embodiment, the number and the arrangement of the cameras 10, 11, 12, 13 are only illustrated as examples. That is, one camera 10 is mounted on the front bumper of the motor vehicle 1; one camera 11 is mounted on the rear bumper; one camera 12 is mounted on the left side or on the left exterior mirror, while one camera 13 is mounted on the right side or on the right exterior mirror. The cameras 10, 11, 12, 13 can have relatively wide recording angles; they can be fisheye cameras. Using the cameras 10, 11, 12 13, the entire surroundings around the motor vehicle 1 can be recorded”); and 
an electronic control unit which is configured to execute a parking assist control to autonomously park the vehicle in a parking lot by using information on the parking lot acquired from camera images taken by the at least one camera (par [0063]: “If the process is initiated by the driver, then the motor vehicle 1 is parked in the garage 18 autonomously, i.e. along a parking route 36 determined by the controller 3 in the manner described in detail above”),
wherein the electron control unit is configured to:
when the vehicle stops at a side of the parking lot (FIG. 2 element 23, reference starting position; par [0049]: “The driver assistance device 2 first records the reference starting position 23 in the surrounding area 22”; par [0018]: “The driver assistance device determines the current position of the motor vehicle in the surrounding area of the garage using the sensor data and can also determine the relative position of the motor vehicle relative to the reference starting position, from which the motor vehicle was parked in the learning mode, and to the reference target position.”, wherein “reference starting position 23” indicates the vehicle was stopped at a side of the parking lot during the “learning mode”), acquire features at the side of the parking from the camera images and register the acquired features as first features (FIG. 2; par [0049]: “The driver assistance device 2 first records the reference starting position 23 in the surrounding area 22. The sensor device 7 also records reference objects that are located in the surrounding area 22, namely a first reference object 24 and also a second reference object 25. In the example embodiment the first reference object 24 is, for example, a building, whereas the second reference object 25 is a tree. The sensor device 7 also records the reference data during the parking process in the learning mode”; par [0048]: “With respect to the recording of the surrounding area 22, in principle very different embodiments are usefully possible. The sensor device 7 can record the surrounding area 22 using the cameras 10, 11, 12, 13”, wherein “first and second reference objects” correspond to acquired features or first features);
	when the electronic control unit completes parking the vehicle in the parking lot(FIG. 2; par [0050]: “In an alternative embodiment the driver assistance device 2 can, without recording the course or the shape of the reference route 26, only record the reference starting position 23 relative to the reference objects 20, 21, 24, 25 and the reference target position 27 relative to the reference objects 20, 21, 24, 25 or relative to the reference starting position 23”, wherein “reference target position 27” corresponds to parking complete position and “reference target position 27 relative to the reference objects 20, 21, 24, 25 or relative to the reference starting position 23” corresponds to acquired features or second features);
	when the vehicle is near the side of the parking lot, determine whether the parking lot is a registered parking lot by comparing the features in the currently acquired camera images and the registered first features (FIG. 3; par [0055]: “The driver stops with the motor vehicle 1 in a starting position 28, in order to allow the motor vehicle 1 to be parked in the garage 18, namely using the driver assistance device 2. The sensor device 7 now detects sensor data relating to the surroundings of the motor vehicle 1. These sensor data are now subjected by the controller 3 to feature recognition or pattern recognition with regard to each stored reference feature, and the controller 3 checks whether the current surroundings of the motor vehicle 1 can be identified as the surrounding area 22 of the parking space 19 or not. Because in the example embodiment according to FIG. 3 the motor vehicle 1 is immediately in the vicinity of the reference objects 24, 25, the controller 3 determines, using the stored reference features of the surrounding area 22, that the surroundings of the motor vehicle 1 are the surrounding area 22 of the parking space 19”, wherein “immediately in the vicinity of the reference objects 24, 25, the controller 3 determines, using the stored reference features of the surrounding area 22, that the surroundings of the motor vehicle 1 are the surrounding area 22 of the parking space 19” corresponds to determine whether the parking lot is a registered parking lot by comparing the features in the currently acquired camera images and the registered first features, and such would inherently occur when the vehicle is near the side of the parking lot); and
	while the electronic control unit executes the parking assist control, determine a positional relationship between the vehicle and the parking lot by comparing the features in the currently acquired camera images and the registered second features (par [0058]: “By contrast, if there is no information about the course of the reference route 26 stored in the controller 3, the controller 3 calculates a parking route 32 completely independently of the reference route 26. The parking route 32 is thus calculated entirely from the start. The calculation of the parking route 32 is based on the following information: the reference starting position 23 relative to the reference objects 20, 21, 24, 25, the reference target position 27 relative to the reference starting position 23, the current starting position 28 of the motor vehicle 1 relative to the reference starting position 23 or the reference target position 27 and the current recorded sensor data. Thus in this embodiment the controller 3 can orientate itself to the reference starting position 23 and the reference target position 27. The controller 3 calculates a parking route 32 that leads the motor vehicle 1 into the garage 18 without collisions”; par [0060]: “When approaching the garage 18, lateral distances of the motor vehicle 1 from the side walls 20, 21 are also taken into account by the controller 3”; , wherein “the parking route 32” corresponds to positional relationship between the vehicle and the parking lot, as it is the position in which the vehicle will travel, and the information it uses for the calculation of parking route, “the reference starting position 23 relative to the reference objects 20, 21, 24, 25, the reference target position 27 relative to the reference starting position 23, the current starting position 28 of the motor vehicle 1 relative to the reference starting position 23 or the reference target position 27 and the current recorded sensor data” corresponds to currently acquired camera images and the registered second features), but fails to specifically teach when the electronic control unit completes parking the vehicle in the parking lot by the parking assist control.
	However, Heimberger teaches the electronic control unit completes parking the vehicle in the parking lot by the parking assist control (FIG. 3; par [0045]: “In the case of an already identified garage entrance 17, the computing device 7 calculates a parking path 26 from the current initial position Ito an intermediate position II between the initial position I and a target position III in the garage”; par [0046]: “The motor vehicle 1 is then semi-autonomously or fully automatically guided along the determined parking path 26 into the intermediate position II”; par [0048]: “When the vehicle 1 approaches the garage entrance 17—for example in the intermediate position II—the garage entrance and then also the walls 29, 30 of the garage 16 pass into the detection region of the sensors 13, 14, 15. The sensors now detect the distances to the garage 16, and in particular to the boundaries or edges 18, 19 of the garage entrance 17. Depending on said sensor data, the parking path 26 can now be completed as far as the target position III or an already original completely determined parking path 26 can even be corrected”, wherein Heimberger teaches autonomously parking the vehicle based on collected sensor data based on surrounding information).
	Grimm and Heimberger are both considered to be analogous to the claimed invention because they are in the same field of autonomous parking. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a simple substitution of the manual parking of Grimm with the autonomous parking of Heimberger because both methods are known to park the vehicle into the target parking space based on the detected surrounding information.

Regarding claim 2, Grimm in view of Heimberger teaches the vehicle parking assist apparatus as set forth in claim 1. Grimm further teaches, wherein: 
the electronic control unit is further configured to: 
acquire the features on the parking lot from the camera images at least once before the electronic control unit completes parking the vehicle in the parking lot by the parking assist control and after the electronic control unit starts to move the vehicle by the parking assist control; and register the acquired features as third features (par [0027]: “The reference data are preferably continually or continuously recorded during the parking process, so that the driver assistance device continually checks whether new objects enter the surroundings of the motor vehicle”; par [0059]: “For both parking route 29 and parking route 32, the controller 3 continuously monitors the surroundings of the motor vehicle 1. The controller 3 continuously checks whether other objects enter the surroundings of the motor vehicle 1. If the distance of a detected object from the motor vehicle 1 is below a predetermined limit--for example 30 cm--, then the controller 3 can correct the determined parking route 29, 32. This is carried out in such a way that the object is avoided by the motor vehicle 1 at a safe distance. Alternatively, the motor vehicle 1 can also be braked, and the controller 3 can wait until the object has disappeared from the surroundings of the motor vehicle 1”, wherein “continually or continuously recorded during the parking process” indicates acquire the features on the parking lot from the camera images at least once before the electronic control unit completes parking the vehicle in the parking lot by the parking assist control and after the electronic control unit starts to move the vehicle by the parking assist control, and “recording new objects” indicates register the acquired features as third features).


    PNG
    media_image1.png
    641
    983
    media_image1.png
    Greyscale

Modified FIG. 3
Regarding claim 3, Grimm in view of Heimberger teaches the vehicle parking assist apparatus as set forth in claim 1. The combination of Grimm in view of Heimberger further teaches wherein: 
the electronic control unit is further configured to: 
acquire the features on the parking lot from the camera images at least once before the electronic control unit completes parking the vehicle in the parking lot by the parking assist control and after the electronic control unit predicts that the vehicle moves straight until the electronic control unit completes parking the vehicle in the parking lot by the parking assist control after the electronic control unit starts to move the vehicle by the parking assist control (Heimberger FIG. 3; Modified FIG. 3; Heimberger par [0047]: “The parking path 26 is determined such that in the intermediate position II—if possible based on the current position of the vehicle I—the central longitudinal axis 27 of the motor vehicle 1 coincides with a central longitudinal axis 28 of the garage 16”, wherein the calculated parking route would be straight once it reaches position II as shown in Modified FIG. 3 above); and 
register the acquired features as third features (Grimm par [0027]: “The reference data are preferably continually or continuously recorded during the parking process, so that the driver assistance device continually checks whether new objects enter the surroundings of the motor vehicle”; par [0059]: “For both parking route 29 and parking route 32, the controller 3 continuously monitors the surroundings of the motor vehicle 1. The controller 3 continuously checks whether other objects enter the surroundings of the motor vehicle 1. If the distance of a detected object from the motor vehicle 1 is below a predetermined limit--for example 30 cm--, then the controller 3 can correct the determined parking route 29, 32. This is carried out in such a way that the object is avoided by the motor vehicle 1 at a safe distance. Alternatively, the motor vehicle 1 can also be braked, and the controller 3 can wait until the object has disappeared from the surroundings of the motor vehicle 1”, wherein Grimm teaches “continually or continuously recorded during the parking process,” thus the combination of Grimm in view of Heimberger would teach continuously acquiring features throughout the entire parking process, which comprises of the straight parking route as taught specifically by Heimberger).

Regarding claim 4, Grimm in view of Heimberger teaches the vehicle parking assist apparatus as set forth in claim 1. The combination of Grimm in view of Heimberger further teaches wherein: 
the electronic control unit is further configured to: 
acquire the features on the parking lot from the camera images at the time when the electronic control unit predicts that the vehicle moves straight until the electronic control unit completes parking the vehicle in the parking lot by the parking assist control after the electronic control unit starts to move the vehicle by the parking assist control (Heimberger FIG. 3; Modified FIG. 3; Heimberger par [0047]: “The parking path 26 is determined such that in the intermediate position II—if possible based on the current position of the vehicle I—the central longitudinal axis 27 of the motor vehicle 1 coincides with a central longitudinal axis 28 of the garage 16”, wherein the calculated parking route would be straight once it reaches position II as shown in Modified FIG. 3 above); and 
register the acquired features as third features (Grimm par [0027]: “The reference data are preferably continually or continuously recorded during the parking process, so that the driver assistance device continually checks whether new objects enter the surroundings of the motor vehicle”; par [0059]: “For both parking route 29 and parking route 32, the controller 3 continuously monitors the surroundings of the motor vehicle 1. The controller 3 continuously checks whether other objects enter the surroundings of the motor vehicle 1. If the distance of a detected object from the motor vehicle 1 is below a predetermined limit--for example 30 cm--, then the controller 3 can correct the determined parking route 29, 32. This is carried out in such a way that the object is avoided by the motor vehicle 1 at a safe distance. Alternatively, the motor vehicle 1 can also be braked, and the controller 3 can wait until the object has disappeared from the surroundings of the motor vehicle 1”, wherein Grimm teaches “continually or continuously recorded during the parking process,” thus the combination of Grimm in view of Heimberger would teach continuously acquiring features throughout the entire parking process, which comprises of the straight parking route as taught specifically by Heimberger).

Regarding claim 7, Grimm in view of Heimberger teaches the vehicle parking assist apparatus as set forth in claim 1. Grimm further teaches wherein: the acquired features on the parking lot includes information on feature points in the camera images (par [0053]: “In learning mode the driver assistance device 2 thus records reference data containing information about the surrounding area 22 of the parking space 19. The reference data in total virtually form a digital map of the surrounding area 22. In the reference data, reference features of the surrounding area 22 are described. These reference features can, for example, include the relative position of the reference objects 20, 21, 24, 25 relative to each other, and also the respective geometric shape of the reference objects 20, 21, 24, 25 and the respective colouration of the reference objects 20, 21, 24, 25. The degree of abstraction of the representation of the reference objects 20, 21, 24, 25 in the reference data can also be different. For example, the reference data may only contain information about simplified contours of the reference objects 20, 21, 24, 25, as shown schematically in FIG. 3”, wherein “geometric shape” and “color” of the “reference objects” corresponds to information on feature points in the camera images).

Regarding claim 8, Grimm in view of Heimberger teaches the vehicle parking assist apparatus as set forth in claim 1. Grimm teaches wherein: the acquired features on the parking lot includes information on positions of feature points in the camera images relative to a predetermined position (par [0011]: “Data with information about the reference starting position relative to the reference target position or relative to the surrounding area are stored in the driver assistance device”; par [0017]: “When determining the parking route, the driver assistance device can also take the reference data into account, namely the respective relative positions of reference objects relative to each other and/or relative to the reference starting position”, wherein “position relative to surrounding area” which comprises of “reference objects” corresponds to examples of feature points and “reference starting position” is an example corresponding to a predetermined position).

Regarding claim 9, Grimm in view of Heimberger teaches the vehicle parking assist apparatus as set forth in claim 1. Grimm further teaches wherein: the at least one camera includes: 
a front camera which takes the image of the view ahead of the vehicle (FIG. 1 element 10); 
a rear camera which takes the image of the view behind the vehicle (FIG. 1 element 11); 
a left camera which takes the image of the view at the left side of the vehicle (FIG. 1 element 12); and 
a right camera which takes the image of the view at the right side of the vehicle (FIG. 1 element 13).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm, in view of Heimberger, and further in view of Iio (U.S. Pub No. 20190039605).

Regarding claim 5, Grimm in view of Heimberger teaches the vehicle parking assist apparatus as set forth in claim 1. The combination of Grimm in view of Heimberger further teaches wherein: 
the electronic control unit is further configured to: 
acquire the features on the parking lot from the camera images when the vehicle moves (Heimberger FIG. 3; Modified FIG. 3; Heimberger par [0047]: “The parking path 26 is determined such that in the intermediate position II—if possible based on the current position of the vehicle I—the central longitudinal axis 27 of the motor vehicle 1 coincides with a central longitudinal axis 28 of the garage 16”, wherein the calculated parking route would be straight once it reaches position II as shown in Modified FIG. 3 above); and 
register the acquired features as fourth features (Grimm par [0027]: “The reference data are preferably continually or continuously recorded during the parking process, so that the driver assistance device continually checks whether new objects enter the surroundings of the motor vehicle”; par [0059]: “For both parking route 29 and parking route 32, the controller 3 continuously monitors the surroundings of the motor vehicle 1. The controller 3 continuously checks whether other objects enter the surroundings of the motor vehicle 1. If the distance of a detected object from the motor vehicle 1 is below a predetermined limit--for example 30 cm--, then the controller 3 can correct the determined parking route 29, 32. This is carried out in such a way that the object is avoided by the motor vehicle 1 at a safe distance. Alternatively, the motor vehicle 1 can also be braked, and the controller 3 can wait until the object has disappeared from the surroundings of the motor vehicle 1”, wherein Grimm teaches “continually or continuously recorded during the parking process,” thus the combination of Grimm in view of Heimberger would teach continuously acquiring features throughout the entire parking process, which comprises of the straight parking route as taught specifically by Heimberger), but fails to specifically teach acquiring the features on the parking lot from the camera images when the vehicle moves a predetermined distance after the electronic control unit predicts that the vehicle moves straight.
	However, in the same field of endeavor, Iio teaches acquire the features on the parking lot from the camera images when the vehicle moves a predetermined distance (par [0037]: “The image memory 20 is a memory (storage device) that obtains the registration time image Pi1 from the image capturing device 102 and stores the image therein. In the registration mode, the image capturing device 102 captures a plurality of the registration time images Pi1 serving as the images of the environment around the vehicle 1, for each position to which the vehicle 1 moves. In the registration mode, the image capturing device 102 may capture the registration time images Pi1 every time a predetermined period passes or every time the vehicle 1 moves by a predetermined distance. The image memory 20 obtains the registration time images Pi1 captured in the above manner; in other words, the image memory 20 can obtain the registration time images Pi1 captured at different positions”).
	Iio is considered to be analogous to the claimed invention because they are in the same field of autonomous parking. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a simple substitution of continuously monitoring and recording of the surrounding of Grimm in view of Heimberger with the “capturing the registration time images every time a predetermined period passes or every time the vehicle moves by a predetermined distance” of Iio because both capturing frequencies are continuous and would have obtained the predictable result of monitoring the surrounding in real-time, thus the combination teaching acquiring the features on the parking lot from the camera images when the vehicle moves a predetermined distance after the electronic control unit predicts that the vehicle moves straight.

Regarding claim 6, Grimm in view of Heimberger teaches the vehicle parking assist apparatus as set forth in claim 1. The combination of Grimm in view of Heimberger further teaches wherein: 
the electronic control unit is further configured to: 
after the electronic control unit starts to move the vehicle by the parking assist control, acquire the features on the parking lot from the camera images (Heimberger FIG. 3; Modified FIG. 3; Heimberger par [0047]: “The parking path 26 is determined such that in the intermediate position II—if possible based on the current position of the vehicle I—the central longitudinal axis 27 of the motor vehicle 1 coincides with a central longitudinal axis 28 of the garage 16”, wherein the calculated parking route would be straight once it reaches position II as shown in Modified FIG. 3 above); and 
register the acquired features as fourth features (Grimm par [0027]: “The reference data are preferably continually or continuously recorded during the parking process, so that the driver assistance device continually checks whether new objects enter the surroundings of the motor vehicle”; par [0059]: “For both parking route 29 and parking route 32, the controller 3 continuously monitors the surroundings of the motor vehicle 1. The controller 3 continuously checks whether other objects enter the surroundings of the motor vehicle 1. If the distance of a detected object from the motor vehicle 1 is below a predetermined limit--for example 30 cm--, then the controller 3 can correct the determined parking route 29, 32. This is carried out in such a way that the object is avoided by the motor vehicle 1 at a safe distance. Alternatively, the motor vehicle 1 can also be braked, and the controller 3 can wait until the object has disappeared from the surroundings of the motor vehicle 1”, wherein Grimm teaches “continually or continuously recorded during the parking process,” thus the combination of Grimm in view of Heimberger would teach continuously acquiring features throughout the entire parking process, which comprises of the straight parking route as taught specifically by Heimberger), but fails to specifically teach acquiring the features on the parking lot from the camera images each time the vehicle moves a predetermined distance after the electronic control unit predicts that the vehicle moves straight.
	However, in the same field of endeavor, Iio teaches acquire the features on the parking lot from the camera images each time the vehicle moves a predetermined distance (par [0037]: “The image memory 20 is a memory (storage device) that obtains the registration time image Pi1 from the image capturing device 102 and stores the image therein. In the registration mode, the image capturing device 102 captures a plurality of the registration time images Pi1 serving as the images of the environment around the vehicle 1, for each position to which the vehicle 1 moves. In the registration mode, the image capturing device 102 may capture the registration time images Pi1 every time a predetermined period passes or every time the vehicle 1 moves by a predetermined distance. The image memory 20 obtains the registration time images Pi1 captured in the above manner; in other words, the image memory 20 can obtain the registration time images Pi1 captured at different positions”).
	Iio is considered to be analogous to the claimed invention because they are in the same field of autonomous parking. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a simple substitution of continuously monitoring and recording of the surrounding of Grimm in view of Heimberger with the “capturing the registration time images every time a predetermined period passes or every time the vehicle moves by a predetermined distance” of Iio because both capturing frequencies are continuous and would have obtained the predictable result of monitoring the surrounding in real-time, thus the combination teaching acquiring the features on the parking lot from the camera images each time the vehicle moves a predetermined distance after the electronic control unit predicts that the vehicle moves straight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller (US 10684625 B2) teaches using the information about the vehicle's surroundings and the desired parking location the electronic controller creates a virtual parking boundary and determines reference points, wherein as the electronic controller moves the vehicle into a parking location the electronic controller tracks the reference points, determines the distance between the vehicle and the parking location, and detects obstructions in the parking location or in the vehicle's path to the parking location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668